Notice of Pre-AIA  or AIA  Status
1.       The present application is being examined under the pre-AIA  first to invent provisions. 
                            Double Patenting
2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.     Claims 1-3 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-10 of U.S. Patent No. 11209517.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application  claiming the same subject matter as independent claims 1, 7 and 9.         
           Regarding independent claims 1, 2 and 3 of the U.S Patent No. 11209517 disclose a mobile body detection device/method/non-transitory computer readable medium  (U.S Patent No. 11209517 independent claims 1, 7 and 9, line 1) comprising:
           at least one memory storing instructions and  at least one processor configured to execute the instructions to (U.S Patent No. 11209517, claim 1, lines 2-4 ):
           detect a first position of a first mobile body from information acquired using a first sensor (U.S Patent No. 11209517, lines 5-6);
           detect a second position of a second mobile body from information acquired using a second sensor (U.S Patent No. 11209517, lines 7-8); 
          calculate first reliability of the first mobile body (U.S Patent No. 11209517, line 9); 
          calculate second reliability of the second mobile body (U.S Patent No. 11209517, claim 1, line 10); 
          determine whether the first position and the second position are different or not (U.S Patent No. 11209517, claim 1, lines 11-12); and 
          in the case where the first position and second the position are different, determine, based on the first reliability and the second reliability, in which position a mobile body is 15 detected among the first position and the second position (U.S Patent No. 11209517, claim 1, lines 13-19, US Patent No. 11209517, disclose in lines 13-19  in the case where the first position of the first mobile body and the second position of the second mobile body are different and any of the first reliability and the second reliability exceeds a threshold, that a mobile body is detected at a position of a mobile body corresponding to the reliability exceeding the threshold.  This obviously corresponds to           in the case where the first position and second the position are different, determine, based on the first reliability and the second reliability, in which position a mobile body is  detected among the first position and the second position).
           
   Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.        Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Nakasaki (JP2002260167)  in view of  Snidaro et al. (Quality-Based Fusion of Multiple Video Sensors for Video Surveillance).  
              Regarding claims  1, 2 and  3 Nakasaki teaches A mobile body detection device comprising:  memory and  processor;  ( Nakasaki Figs. 1 and 2,   paragraph 0004, it is an object of the present invention to provide a vehicle detection system which solves problems in the conventional vehicle detection system, reduces erroneous detection of a vehicle on a road, a human, an obstacle, and the like, and is effective at night and also note: paragraph 0008.)
            detect a first position of first mobile body   from information acquired using a first sensor ( Nakasaki Figs.1 and 2 [visible camera 1]  See paragraph [0008]“In such a configuration, a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing, and then, the vehicle, a human or an obstacle, and the like are identified and extracted, and an identification code such as the type and the ID number of the object is given to each of the identification codes, and this information is sent to the determination unit 5 together with the position information, the speed information, and the like.” 


                  detect a second position of first mobile body   from information acquired using a second sensor (Nakasaki Figs.1 and 2  [infrared camera 2];  paragraph [0009] “the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information, the speed information, and the like by identifying and extracting a vehicle, a human, an obstacle, or the like, and adding an identification code such as the type of an object and an ID number to each of the identification codes.
                 calculate first reliability of the first mobile body ( Nagasaki , paragraph [0012] “In determining the similarity, determination of possibility of erroneous detection is performed in the same manner. As an example of determination of the possibility of erroneous detection, for example, when information to be detected is output from only the visible system, comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur. A method of determining whether or not the detection target is output by erroneous detection is used.”);
               calculate second reliability of the second mobile body (Nagasaki  paragraph [0012] “In determining the similarity, determination of possibility of erroneous detection is performed in the same manner. As an example of determination of the possibility of erroneous detection, for example, when information to be detected is output from only the visible system, comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur. A method of determining whether or not the detection target is output by erroneous detection is used.” This method is not limited to the visible system of Nakasaki, and in this case may be used in the infrared system. The determination of the possibility of erroneous detection as a similarity is interpreted by the examiner to be equivalent to a reliability);
          determining  whether the first position and the second position are different or not (Nagasaki paragraph [0008]: The position information from both the visual system and the infrared system are integrated in a determination processing unit 5. Further see paragraph [0011] for a description of the determination processing. Specifically: “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.”
the mobile body detection unit: determines, in the case where the position of the first mobile body and the position of the second mobile body are  the same, that a mobile body is detected at the position;  See paragraph [0011] “When only the visible system is valid, data of the visible system is adopted, and when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In the case where the two positions are the same) and 
           in the case where the position of the first mobile body and the position of the second mobile body are different determine based on the first reliability and second reliability, in which mobile body position detected among the first position and second position  (Nagasaki  Paragraph [0005] teaches “an image processing result obtained by a visual camera and an image processing result obtained by an infrared camera are compared with each other for detecting a vehicle on a road, an obstacle, and the like, and a result of the image processing of the visible camera is complemented in the vehicle detection system according to claim 1”. It is understood by the examiner that in a case where both the visual and infrared systems are valid, a mobile body will be registered as detected. See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In this sense the position information of the first and second mobile body must be approximately the same. It is further noted that the determination of the applicant’s system is of the detection result and not of the comparison of the positions from each respective imaging system. The position data would correspond to the detected object.
The examiner notes that the first mobile body and the second mobile body disclosed by the applicant appear to be different in name only, and that they refer to the same object being detected by the first mobile body detection unit and second mobile body detection unit respectively. In this regard a single output of one system such as outlined in paragraph 0012 of Nakasaki can be interpreted as two different positions of the mobile body. and any of the first reliability and the second reliability exceeds a threshold, that a mobile body is detected at a position of a mobile body corresponding to the reliability exceeding the threshold.  See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” The position data and detection result would correspond to the position of the mobile body from the system with the higher similarity. Additionally paragraph [0012] highlights an example of determination of the possibility of erroneous detection. “Comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur.” A behavior that cannot normally occur may include aberrant position information).
         In the same field of endeavor Snidaro disclose a mobile body detection (Snidaro Abstract disclose detecting and tracking targets position and also note: paragraph INTRODUCTION , page 1044, right column, lines 50-57, the employment of video sensors to enhance target localization through data fusion) comprising:
           detect a first position of a first mobile body from information acquired using a first sensor (Snidaro, Abstract,  disclose detecting and tracking targets position paragraph INTRODUCTION , page 1044, right column, lines 50-57, the employment of video sensors to enhance target localization through data fusion and the development of a new quality function to dynamically asses the performance of the sensors for each target, Fig. 4, shows two color sensor monitoring  courtyard and tracking including plurality of targets and their position. This obviously corresponds to detect a first position of a first mobile body from information acquired using a first sensor );
           detect a second position of a second mobile body from information acquired using a second sensor (Snidaro, Abstract, disclose detecting and tracking targets position paragraph INTRODUCTION , page 1044, right column, lines 50-57, the employment of video sensors to enhance target localization through data fusion and the development of a new quality function to dynamically asses the performance of the sensors for each target, Fig. 4, shows two color sensor monitoring a courtyard and tracking including plurality of targets and their position. detect a second position of a second mobile body from information acquired using a second sensor); 
          calculate first reliability of the first mobile body (Snidaro,  page 1045, left-column paragraph A. Quality Function, lines 1-15 i.e. reliability of target detection , and page 1046 left-column thru right column show quality function for each sensor and each target  detected shown in Fig. 4); 
          calculate second reliability of the second mobile body (Snidaro,  page 1045, left-column paragraph A. Quality Function , lines 1-15 i.e. reliability of target detection  and page 1046 left-column thru right column show quality function for each sensor and each target  detected shown in Fig. 4); 
          determine whether the first position and the second position are different or not (Snidaro Figs.3-4, page 1046, paragraph B. Sensor Weighting Function, lines 1-10 obtain from Kalman Filter a fused estimate more influenced by accurate local estimate and unaffected by inaccurate ones. It is obvious that fusion of sensor obtain from Kalman filter would obviously determine if the first and second position of same target    are different and also note: page 1046 left-column thru right column show quality function for each sensor and each target  detected shown in Fig. 4 ); and 
          in the case where the first position and second the position are different, determine, based on the first reliability and the second reliability, in which position a mobile body is  detected among the first position and the second position (Snidaro Figs.3-4, page 1046, paragraph B. Sensor Weighting Function, lines 1-10 obtain from Kalman Filter a fused estimate more influenced by accurate local estimate and unaffected by inaccurate ones. Unreliable sensors namely whose detected quality function is below threshold completely discarded. This  obviously corresponds to in the case where the first position and second the position are different, determine, based on the first reliability and the second reliability, in which position a mobile body is  detected among the first position and the second position it is based the quality function of object detection).
           Therefore it would have been obvious to one ordinary skill in the art before the filing of the claimed invention to detect a mobile body, detect a first position of a first mobile body from information acquired using a first sensor,  detect a second position of a second mobile body from information acquired using a second sensor,  calculate first reliability of the first mobile body,  calculate second reliability of the second mobile body,  
determine whether the first position and the second position are different or not  and in           in the case where the first position and second the position are different, determine, based on the first reliability and the second reliability, in which position a mobile body is detected among the first position and the second position as shown by combination of  Nakasaki and Snidaro because such a system provide automated and reliable detection and tracking of mobile body.


                                     Communication
6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 October 27, 2022